DETAILED ACTION
Amendment and Request for Continued Examination received 18 February 2022 is acknowledged.  Claims 1-20 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larkin (US Pub. No. 2008/0064927) in view of Ikenaga (US Pub. No. 2014/0228644).

As per Claim 1, Larkin discloses a method for operating a surgical robot (1900) comprising a camera assembly (1906) and a robot arm assembly (1902, 1904) within a body cavity (“body cavity” in ¶140) of a patient (as per tissue structure 4) (Figs. 1, 2A-B, 19; ¶140-146, 216), wherein the camera 
a) inserting the surgical robot (1900) in an insertion position (as per 15c in Fig. 2B) through an incision (2) within the body cavity (“body cavity” in ¶140) of the patient (as per tissue structure 4) (Figs. 1, 2A, 2B, 19; ¶140-144, 217), wherein a field of view of the camera assembly (1906) is perpendicular to a direction of insertion (as per “system 1906 has a field of view that is generally perpendicular to instrument assembly 1900’s longitudinal axis” in ¶217) into the body cavity (“body cavity” in ¶140) of the patient (as per tissue structure 4) (Figs. 1, 2A-B, 19; ¶140-146, 216-217);
b) actuating (as per “translate longitudinally within a channel” in ¶217) the camera assembly (1906) into an in-use position (Fig. 19A; ¶216-220); and
c) rotating (as per “may roll within the channel” in ¶217) the camera assembly (1906) (Fig. 19A; ¶216-220).
Larkin does not expressly disclose wherein:
in the in-use position, an inter-camera distance between two or more of the plurality of cameras is parallel and offset from the direction of insertion;
the rotating is about two or more degrees of freedom from the in-use position; and
an inter-camera distance between the plurality of cameras exceeds a size of the incision.
Ikenaga discloses an endoscopic imaging system (10) that includes an imaging module (120) having plurality of cameras (122a, 122b) (Figs. 1, 2A, 3A, 3B; ¶35-37, 65-67, 85-93).  When the imaging module (120) is deployed from a storage state within the lens barrel (110) to a photographing state projected from the lens barrel (110), the inter-camera distance between the plurality of cameras (122a, 122b) exceeds a size of the distal end of the lens barrel (110) (Figs. 3A-3B; ¶85-93).  When deployed, the imaging module (120) is configured to define a photographing direction by rotating via a drive mechanism of joint section (132) so as to orient the cameras (122a, 122b) in an arbitrary direction (Figs. 
wherein in the in-use position (as per deployed from storage state), an inter-camera distance (as per distance between cameras 122a, 122b defined by angle β) between two or more of the plurality of cameras (as per 122a, 122b) is parallel (when photographing direction is in negative Y direction) and offset (when angle β displaces cameras 122a, 122b from insertion axis) from the direction of insertion (Figs. 2B-D, 3B, 4; ¶75-84, 92-100); and
wherein the rotating (as per 125, 132) is about two or more degrees of freedom (as per axis of section 132 and axis of section 125) from the in-use position (when photographing direction is in negative Y direction).
In this way, the system operates to provide a pair of image sensors secured at a prescribed distance without increasing the diameter of the lens barrel (¶3-5, 10).  Like Larkin, Ikenaga is concerned with surgical systems.
Therefore, from these teachings of Larkin and Ikenaga, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Ikenaga to the system of Larkin since doing so would enhance the system by providing pair of image sensors secured at a prescribed distance without increasing the diameter of the lens barrel.  Applying the teachings of Ikenaga to the system of Larkin would involve a system wherein an inter-camera distance between the plurality of cameras exceeds a size of the incision in that: the inter-camera distance between the plurality of cameras as per Ikenaga is greater than the diameter of the distal end of the lens barrel; and the diameter of guide tube as per Larkin is approximately the same size as the incision.



As per Claim 3, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the camera assembly (1906) and the robot arm assembly (1902, 1904) rotate independently (as per 2224a, 2224b, 2226) in the in-use position (Figs. 19, 22A-B; ¶216-221, 250-228).

As per Claim 4, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 3.  Larkin further discloses wherein a first arm (1902) and a second arm (1904) of the robot arm assembly (1902, 1904) each rotate independently (as per 2224a, 2224b) of one another (Figs. 19, 22A-B; ¶216-218, 221, 250-228).

As per Claim 5, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 4.  Larkin further discloses wherein the first arm (1902) rotates about a first actuator (as per actuating force in ¶218) of the first arm (1902) that is a most proximal portion of the first arm (1902) within the body cavity (as per actuating force in ¶218) of the patient (as per tissue structure 4), and wherein the second arm (1904) rotates (as per 1914 on 1904) about a first actuator (as per actuating force in ¶218) of the second arm (1904) which is a most proximal portion of the second arm (1904) within the body cavity (“body cavity” in ¶140) of the patient (as per tissue structure 4) (Figs. 1, 2A-B, 19; ¶140-146, 216-218).

As per Claim 6, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 5.  Larkin further discloses wherein rotating (as per roll within tube 1908) the first arm (1902) at least 180 degrees (as per rotation about axis 1619 in Fig. 16) and the second arm (1904) at least 180 degrees (as per rotation about axis parallel to axis 1619 in Fig. 16) results in the first arm (1902) and the 

As per Claim 7, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 6.  Larkin further discloses wherein software (as per coordinator 2202 in Fig. 22A, processor in 2220) operably coupled with the surgical robot (1900) performs the switching of the right-left orientation (as per view from camera 1906) with respect to a controller (2210; 2222a, 222b) that is used to operate the surgical robot (1900) (Figs. 1, 2A-B, 16, 19, 22A-22B; ¶140-146, 185, 216-218, 230, 250-258).

As per Claim 8, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the robot arm assembly (1902, 1904) is a cable-driven assembly (¶218, 221, 231).

As per Claim 9, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the surgical robot (1900) is used in a surgical procedure on a gallbladder (as per “organ” in ¶140) of the patient (as per tissue structure 4), and wherein the surgical robot (1900) is positioned so that it is facing a right side (as per specified side of volume 6) of the patient (as per tissue structure 4) (Figs. 1, 2A-B, 19; ¶140-146, 216).

As per Claim 10, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the surgical robot (1900) is used in a surgical procedure on a stomach (as per “organ” in ¶140) of a patient (as per tissue structure 4), and wherein the surgical robot (1900) is positioned so that it is facing a left side (as per specified side of volume 6) of the patient (as per tissue structure 4) (Figs. 1, 2A-B, 19; ¶140-146, 216).



As per Claim 12, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 11.  Larkin further discloses wherein the first robotic arm (1802/1902) and the second robotic arm (1806/1904) each comprise a joint equivalent of a human shoulder (as per shoulder joint 1842), a human elbow (as per elbow joint 1844), and a human wrist (as per wrist joint 1846) (Figs. 18C, 19; ¶204, 208, 216).

As per Claim 13, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein c) is performed by a pan system (as per “roll” in ¶217) configured to pan the camera assembly (1906) (Fig. 19A; ¶216-220), [a tilt system configured to tilt the camera assembly, or both].

As per Claim 14, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses at least one of panning (as per “roll” in ¶217) and tilting (as per U-turn mechanism for component 1972 in Fig. 19J) the camera assembly (1906) in response to a sensed position (as per inputs 2206) of the camera assembly (1906) relative to a reference point (as per “changes in position … of the components inside the patient” in ¶252) inside the body cavity (“body cavity” in ¶140) (Figs. 19, 19J, 22A-22B; ¶217, 230, 250-258).

As per Claim 15, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses coupling (as per translating into position via guide tube 1908) the robotic arm assembly (1902, 1904) with the camera assembly (1906) inside the body cavity (“body cavity” in ¶140) (Figs. 1, 2A-B, 19; ¶140-146, 216-217).


As per Claim 17, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses adjusting (e.g., rolling segment 1924) a position of the robotic arm assembly (1902, 1904) in a plane (as per plane normal to and vertical with respect to page in Fig. 19B) that is parallel to a plane of view of the camera assembly (1906) (Fig. 19B; ¶216-221).

As per Claim 18, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses sensing at least one of a position and an orientation (as per “changes in position … of the components inside the patient” in ¶252) of the camera assembly (1906) using a camera sensor (as per sensor inputs 2206) (Figs. 19, 19J, 22A-22B; ¶217, 230, 250-258).

As per Claim 19, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the camera assembly (1906) is configured to rotate more than 180 degrees (as per motion between Fig. 19K and 19B and “roll” in ¶217) (Figs. 19B, 19K; ¶217, 221, 231).

As per Claim 20, the combination of Larkin and Ikenaga teaches or suggests all limitations of Claim 1.  Larkin further discloses wherein the robotic arm assembly (1902, 1904) and the camera assembly (1906) are configured to be adjustably positioned independently (as per 2224a, 2224b, 2226) from each other inside of the body cavity (“body cavity” in ¶140) (Figs. 1, 2A-B, 19, 22A-B; ¶140-146, 216-218, 221, 250-228).




Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered as follows.
Applicant argues that the rejections under 35 USC 103 should not be maintained because “Larkin and Ikenaga, individually or in combination, fail to teach or suggest at least the claimed step of ‘actuating the camera assembly into an in-use position, wherein, in the in-use position, an inter-camera distance between two or more of the plurality of cameras is parallel and offset from the direction of insertion’ (page 5-6 of Amendment) in that “Larkin fails to teach or suggest an in-use position wherein the inter-camera distance is offset from and parallel to the camera's direction of insertion” (page 6 of Amendment) and in that “as Ikenaga teaches an inter-camera distance that is neither parallel to, nor offset from the direction of insertion, the disclosure therein fails to cure the deficiencies of Larkin” (page 6 of Amendment).
However, in accordance with the citations in the rejections, Larkin discloses “actuating the camera assembly into an in-use position” in that the imaging system (1906) translates longitudinally within a channel defined in the guide tube (1908) to provide a field of view that is perpendicular to the instrument assembly’s (1900’s) longitudinal axis so that the surgeon can work at a site located to the side of the assembly (Fig. 19A; ¶216-220).
Further, Ikenaga discloses “wherein in the in-use position, an inter-camera distance between two or more of the plurality of cameras is parallel and offset from the direction of insertion” in that when deployed (Figs. 3B, 4) from a storage state (Fig. 3A), the cameras (122a, 122b): can be positioned via actuation of joint (132) to an arbitrary photographing direction including the negative Y direction (Figs. 3A-4; ¶85-100); and can be further positioned via actuation of joint (125) at a specified distance offset from the direction of deployment in accordance with a specified angle (β) defined by actuation of the joint (125) (Figs. 2B-D; ¶75-84).


Applicant argues that the rejections under 35 USC 103 should not be maintained because “Larkin and Ikenaga, individually or in combination, fail to teach or suggest at least the claimed step of ‘rotating the camera assembly about two or more degrees of freedom from the in-use position’” (page 6 of Amendment) in that “Larkin makes no mention of actuating a camera about two or more rotational degrees of freedom” (page 6 of Amendment) and “Ikenaga fails to correct the deficiencies of Larkin” (page 6 of Amendment).
However, in accordance with the citations in the rejections, Larkin discloses “rotating the camera assembly” in that in that the imaging system (1906) may roll within the channel defined in the guide tube (1908) so as to place the surgical site within the field of view (Fig. 19A; ¶216-220)
Further, Ikenaga discloses wherein the rotating is “about two or more degrees of freedom from the in-use position” in that the imaging module (120) may be actuated by operation of a joint (125) defining a cross point angle (β) (Figs. 2B-D; ¶75-84) and further actuated by operation of a joint (135) defining a photographing direction (Figs. 3A-4; ¶85-100).
Accordingly, the cited references teach or suggest all limitations in the claim language at issue.  As such, Applicant’s argument involves an improper interpretation of the claim language and/or an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Larkin teaches away from the claimed two rotational degrees of freedom” (page 6 of Amendment) in that “Larkin at paragraph [0201] recites, wherein ‘imaging system 1750 also includes a parallel motion 
FIG. 17B is a diagrammatic perspective view that illustrates an embodiment of surgical instrument assembly
1700. … In addition, an independently teleoperated endoscopic imaging system 1750 runs through and emerges at the distal end of guide tube 1742.  In some aspects imaging system 1750 also includes a parallel motion mechanism 1752, a pitch-only wrist mechanism 1754 at the distal end of the parallel motion mechanism 1752 (the mechanism may have either one or two DOFs in joint space), and a stereoscopic endoscopic image capture component 1756 coupled to wrist mechanism 1754. In other aspects, wrist mechanism 1754 may include a yaw DOF.  In yet another aspect the proximal and distal joints in imaging system 1750 are independently controlled. In an illustrative use, parallel motion mechanism 1752 heaves and sways image capture component 1756 up and to the side, and wrist mechanism 1754 orients image capture component 1756 to place the center of the field of view between the instrument tips if the instruments are working to the side of the guide tube's extended centerline.  In another illustrative use, the distal body segment of imaging system is independently pitched up (in some aspects also independently yawed), and image capture component 1756 is independently pitched down (in some aspects also independently yawed). As discussed above and below, imaging system 1750 may be moved to various places to retract tissue.

While the citations identified by Applicant do disclose an embodiment in which the pitch-only wrist mechanism 1754 has one DOF in joint space, the same citations also disclose an embodiment in which the mechanism has two DOFs in joint space.  Applicant does not identify a basis for ignoring expressly disclosed alternative embodiments in which the imaging system (1750) has multiple DOFs.
Further, mere disclosure of more than one alternative does not constitute a teaching away because such disclosure does not criticize, discredit, or otherwise discourage the alternative (see MPEP § 2145(X)(D)).  Accordingly, even if Applicant’s assertions regarding the disclosure of Larkin were consistent with the disclosure, the recitations of Larkin identified by Applicant would not teach away from the claimed two rotational degrees of freedom in that the recitations do not criticize, discredit, or otherwise discourage implementing the camera in multiple degrees of freedom.
As such, Applicant’s argument involves an improper interpretation of the cited references.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moll (US Pub. No. 2002/0082612), Green (US Pub. No. 2003/0176948), Diolaiti (US Pub. No. 2010/0274087), Diolaiti (US Pub. No. 2011/0040404), and Diolaiti (US Pub. No. 2011/0202068) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664